Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated March 29, 2021. Claims 1-20 of the application are pending.

Request for Continued Examination 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2021 has been entered.

Foreign Priority

3. 	Acknowledgment is made of applicant's claim for foreign priority based on an application 201711349601.3 filed in China on December 15, 2017.  Receipt is 

Information Disclosure Statement


4.	Acknowledgment is made of the information disclosure statements filed on March 29, 2021together with lists of patents. The patents have been considered.

Reasons for Allowance



5.	Claims 1-20 of the application are allowed over prior art of record.


6.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

Obtaining data related to at least two resource accounts and resource transfer between those accounts; constructing resource transfer relationships of the resource accounts using the data; calculating similarity measurements between the resource accounts using the resource transfer relationships; outputting the similarity measurements satisfying a preset conditions; setting up computing nodes corresponding to the resource accounts; setting up secondary nodes for the resource transfer with the two resource accounts; configuring edges between the computing nodes and the secondary nodes (JIn et al., U.S. Patent Application Publication 2018/0012302 );
(2) a feature based classifier used for predicting victims and detecting fake accounts in online social networks using a target variable for each user and a probability; using a social graph with edge weights for predicting victims using a classification probability and detecting fake users; creating a defense graph from the social graph and computing iteratively a probability of a random walk landing on a node of the defense graph; assigning to each node a rank value based on the landing probability; sorting the nodes by the rank value; when the rank value is less than a threshold, identifying the node as a fake account (Boshmaf et al., U.S. Patent Application Publication 2015/0188941);
(3) automated machine learning using feature processing and transaction classification; a transaction is determined to be a benign/fraud transaction and is saved as past transaction data; a machine learning algorithm samples matured transactions from the past transactions and a first set of features in those transactions are identified; applying a (Meron et al., U.S. Patent Application Publication 2018/0046939).


None of these references taken either alone or in combination with the prior art of record discloses a computer-implemented method, specifically including:
(Claim 1) "the graphical structure model is configured to iteratively calculate, for at least one node of the plurality of nodes, an embedding vector of the at least one node in a final hidden feature space based on an original feature of the least one node and/or a feature of an edge associated with the at least one node, wherein the embedding vector reflects a feature that is embedded by a corresponding node in the final hidden feature space, and
the graphical structure model is further configured to calculate, for the at least one node of the plurality of nodes, a prediction probability based on the embedding vector of the at least one node, wherein the prediction probability represents a probability that the at least one node is an abnormal node;
calculating, using the trained graphical structure model, a first embedding vector that corresponds to a to-be-tested sample; 

performing abnormal account prevention and control on the to-be-tested sample based on whether the calculated first prediction probability that corresponds to the to-be-tested sample exceeds a specified threshold" in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations, specifically including:
(Claim 9) "the graphical structure model is configured to iteratively calculate, for at least one node of the plurality of nodes, an embedding vector of the at least one node in a final hidden feature space based on an original feature of the least one node and/or a feature of an edge associated with the at least one node, wherein the embedding vector reflects a feature that is embedded by a corresponding node in the final hidden feature space, and
the graphical structure model is further configured to calculate, for the at least one node of the plurality of nodes, a prediction probability based on the embedding vector of the at least one node, wherein the prediction probability represents a probability that the at least one node is an abnormal node;
calculating, using the trained graphical structure model, a first embedding vector that corresponds to a to-be-tested sample; 

performing abnormal account prevention and control on the to-be-tested sample based on whether the calculated first prediction probability that corresponds to the to-be-tested sample exceeds a specified threshold" in combination with the remaining elements and features of the claimed invention.


None of these references taken either alone or in combination with the prior art of record discloses a computer-implemented system, specifically including:
(Claim 17) "the graphical structure model is configured to iteratively calculate, for at least one node of the plurality of nodes, an embedding vector of the at least one node in a final hidden feature space based on an original feature of the least one node and/or a feature of an edge associated with the at least one node, wherein the embedding vector reflects a feature that is embedded by a corresponding node in the final hidden feature space, and
the graphical structure model is further configured to calculate, for the at least one node of the plurality of nodes, a prediction probability based on the embedding vector of the at least one node, wherein the prediction probability represents a probability that the at least one node is an abnormal node;
calculating, using the trained graphical structure model, a first embedding vector that corresponds to a to-be-tested sample; 

performing abnormal account prevention and control on the to-be-tested sample based on whether the calculated first prediction probability that corresponds to the to-be-tested sample exceeds a specified threshold" in combination with the remaining elements and features of the claimed invention.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2123
	April 10, 2021